Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1.  Claims 21-30, drawn to a composition comprising (a) saponins, (b) a salt, (c) a solvent, (d) a phosphate and (e) polysaccharides that are not part of the solution of whatever is dissolved in the solvent, classified in CPC subclasses C07J and C08B.  
	Letters or Roman numerals should be added to separate the different parts of the composition, to make the claims clearer and easier to read.
2.  Claims 31-47, drawn to a composition comprising (a) saponins, (b) soluble polysaccharides and (c) soluble oligosaccharides, classified in CPC subclasses C07J and C08B and subgroup C07H 3/06.  
	Letters or Roman numerals should be added to separate the different parts of the composition, to make the claims clearer and easier to read.
The inventions are independent or distinct, each from the other because:
Inventions 1 and 2 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are each drawn to a different composition.  The composition of Group 1 comprises insoluble polysaccharides, while the composition of Group 2 comprises soluble polysaccharides and soluble oligosaccharides.  Therefore, these inventions are patentably distinct.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Species restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121.  This 
a) If Applicant elects Group 1, in claim 22, Applicant must elect one of the salts listed in the claim.  If Applicant elects the combination, Applicant must indicate the exact number of items elected and the exact identity of each item elected.  This election will be applied to claim 23, which will be examined or withdrawn in accordance with the election in claim 22.
b) If Applicant elects Group 1, in claim 26, Applicant must elect one of the solvents listed in the claim.  If Applicant elects the combination, Applicant must indicate the exact number of items elected and the exact identity of each item elected.
c) If Applicant elects Group 1, in claim 28, Applicant must elect whether the phosphate is an alkali metal phosphate or an alkaline earth phosphate.
d) If Applicant elects Group 1, in claim 29, in accordance with the election in (c) above, Applicant must elect one of the phosphates listed in the claim.
e) In the combination of claims 33 and 34, Applicant must elect whether the composition further comprises a trace amount of salt (claim 33) or a trace amount of phosphate (claim 34).  
f) If Applicant elects Group 2, in claim 35, Applicant must elect one of the solvents listed in the claim.  If Applicant elects the combination, Applicant must indicate the exact number of items elected and the exact identity of each item elected.
g) If Applicant elects Group 2, in the combination of claims 36-45 and 47, Applicant must elect one of these claims that recites the upper limit for the level of soluble polysaccharides and oligosaccharides in the composition.  Claims 37-45 lack antecedent basis in claim 21 and appear to depend from claim 31, not claim 21.
The species are independent or distinct because each species has a different structure and different biological, chemical and pharmaceutical properties (different salts with different cations, different solvents, different phosphates, different levels of polysaccharides and oligosaccharides in the compositions, different supplemental components).  In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner’s amendment, Examiner will be able to send you the examiner’s amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-02-02